                Case 1:14-cv-01528-VEC Document 143 Filed 10/07/19 Page 1 of 1



                                                                                         Akerman LLP
                                                                                      666 Fifth Avenue
                                                                                             20th Floor
                                                                                   New York, NY 10103

                                                                                       T: 212 880 3800
                                                                                       F: 212 880 8965




   October 7, 2019

   VIA ECF

   Hon. Valerie E. Caproni, U.S.D.J.
   United States Courthouse
   40 Foley Square
   New York, NY 10007

            Re:     SEC v. Davis, et al., (1:14-cv-01528-VEC)

   Dear Judge Caproni:

          We represent defendant Joel Sanders (“Sanders”) in this matter, and we write to provide
   the Court with a report on the status of Sanders’ criminal appeal, as directed by Your Honor on
   June 12, 2018 (Doc. No. 129).

          Sanders’ brief in the criminal appeal was originally filed on July 8, 2019. After filing,
   the Appellate Division requested that the brief be limited to 150 pages. As a result of this
   request, an amended brief was filed on August 5, 2019. The Government requested an extension
   of time to file its response, which would move the appeal to the March 2020 Term. No decision
   has been issued with respect to this request. In addition and since our last update, Sanders
   appeared for his annual sentencing update with Court.

           We remain available should the Court have any questions concerning this update or the
   status of Sanders’ criminal appeal.


                                          Respectfully submitted,

                                          /s/ Scott M. Kessler

                                          Scott M. Kessler

   cc:      Counsel of Record (via ECF)


akerman.com

   50358189;1
